Citation Nr: 0614337	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-34 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for flat feet and 
fallen arches.  

2.  Entitlement to service connection for a residual 
disability of shin splints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

In August 2002, in pertinent part, the RO denied the claims 
of entitlement to service connection for flat feet and fallen 
arches, shin splints, and bursitis of the right hip.  The 
Board notes that the veteran only perfected an appeal for 
entitlement to service connection for flat feet and fallen 
arches, and entitlement to service connection for shin 
splints; therefore, the claim of entitlement to service 
connection for bursitis of the right hip is not on appeal 
before the Board, as the veteran did not specifically appeal 
this issue.  

In May 2004, the veteran presented personal testimony during 
a Board Video-conference hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.  

The issue of entitlement to service connection for flat feet 
and fallen arches is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The assessment of shin splints in service was acute and 
transitory, resolving without residual disability.  

3.  A residual disability of the in-service assessment of 
shin splints is not shown by the evidence of record.  

4.  The record does not include evidence of a current 
disability associated with shin splints that was incurred in 
or aggravated by service.  


CONCLUSION OF LAW

A residual disability of shin splints was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) VA must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimants possession that pertains to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, this was accomplished when 
the veteran was provided with correspondence dated in June 
2002.  

The Board concludes that the discussions in the RO's August 
2002 rating decision, the September 2003 Statement of the 
Case (SOC) and correspondence that pertain to the VCAA and 
VA's duty to assist, dated in June 2002, informed the veteran 
of the information and evidence needed to substantiate the 
claims on appeal and complied with VA's notification 
requirements.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with 
opportunities to submit evidence and argument in support of 
the claims, and to respond to VA notices.  Specifically, VA 
has associated with the claims folder the veteran's service 
medical records, VA medical treatment records, VA 
examinations, and the hearing transcript of the testimony 
presented by the veteran in May 2004.  The veteran has not 
identified any additional evidence pertinent to the claims, 
that have not already been associated with claims file, and a 
review of the record shows that there are no additional 
available records to obtain.  

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, 
the veteran's status is not at issue, and the RO has not 
provided any notice to the veteran concerning the degree of 
disability or effective date pertaining to the disability.  
However, as the Board's decision herein denies the veteran's 
claim for service connection, no disability rating or 
effective date is being assigned; accordingly there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran contends that he is entitled to service 
connection for shin splints.  He maintains that during his 
period of active service, he was required to run in combat 
boots, which resulted in pain in his feet.  He maintains that 
the pain in his feet gradually moved to his shins.  The 
veteran also contends that his residual condition of the in-
service assessment of shin splints includes an inability to 
stand for long periods of time and walking for long 
distances.  He does not maintain that he has been diagnosed 
with a residual disability of shin splints, nor has he 
offered medical evidence of a residual disability of the in-
service assessment of shin splints.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  In 
order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Considering the evidence outlined below in light of the 
requirements that are necessary to establish entitlement to 
service connection, the determinative issue in the instant 
case is whether the veteran currently is currently diagnosed 
with shin splints.  

Service medical records reveal that the veteran had several 
complaints of bilateral knee pain during his period of active 
service.  In June 1978, the veteran was assessed with shin 
splints after running.  In January 1981, it was noted that 
the veteran had a history of tibial pain since 1978.  In 
pertinent part, he was assessed with shin splints.  

The service annual examination dated in January 1981, and the 
service periodic examinations, dated in February 1984 and 
February 1989, do not demonstrate that the veteran suffered 
from a residual disability of the assessments of shin 
splints.  On discharge examination, dated in August 1992, no 
findings of shin splints were noted.  

Pertinent post-service records associated with the claims 
file include VA examinations, dated in October 1993, October 
1999, and May 2003; VA medical treatment records from a VA 
facility in Georgia, dated from January 1993 to March 1994; 
VA medical treatment reports from the VA Medical Center 
(VAMC) in Little Rock, Arkansas, dated from December 1998 to 
June 2003; and the transcript of the May 2004 Travel Board 
hearing.  

A review of the post-service medical records does not 
demonstrate that the veteran currently suffers from a 
residual disability associated with the in-service assessment 
of shin splints, or that he has a current diagnosis of shin 
splints.  On VA X-ray study, dated in May 2003, views of the 
tibia and fibula, bilaterally, were normal.  The VA medical 
treatment records, dated through June 2003, show complaints 
of bilateral knee pain.  These records, however, do not show 
that the veteran has a current disability associated with 
shin splits.  

The Board finds it important to note that veteran is in 
receipt of service-connected benefits for patellofemoral pain 
syndrome of the knees.  The VA medical records, dated in June 
2003, in pertinent part, demonstrates that the veteran had a 
new complaint of bilateral knee pain; he was assessed with 
patellofemoral pain disorder of the knees.  The evidence 
pertaining to patellofemoral pain in the knees, bilaterally, 
does not include any evidence of a residual disability of the 
in-service assessment of shin splints.  

Based on the foregoing, the Board concludes that in the 
absence of a residual disability of the in-service assessment 
of shin splints, the shin splints were acute, transitory, and 
completely resolved with in-service treatment.  As such, the 
requirements necessary to establish entitlement to service 
connection have not been met, as the record does not contain 
evidence of a current disability associated with shin splits.  

The veteran's assertion that he currently suffers from a 
residual disability from shin splints incurred during his 
period of service cannot be considered competent evidence of 
a diagnosis of a current disability associated with shin 
splits.  As a lay person, the veteran is not qualified to 
render an opinion concerning the diagnosis of a disability, 
or the medical causation or medical etiology of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The evidence obtained is negative for a current diagnosis of 
shin splints, and the neither the appellant nor his 
representative has provided any competent evidence that 
suggests that he currently has shin splints that are 
medically related to service, despite being given 
opportunities to present or identify such evidence.  

For all the foregoing reasons, the claim for service 
connection for bilateral shin splints must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, absent any persuasive evidence to support 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral shin splits 
is denied.  


REMAND

A review of the claims file reveals that additional 
development is necessary before the Board can adjudicate the 
claim of entitlement to service connection for flat feet and 
fallen arches.  

The Board points out that the veteran is in receipt of 
service-connected benefits for several disabilities, to 
include Crohn's disease and ankylosing spondylitis of the 
lumbar spine with sacroiliitis and fracture of L3.  
Entitlement to service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service- connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The May 1, 2003 VA examination shows that the veteran 
complained of arches of both feet.  Examination of both feet 
revealed tenderness along the plantar fascia particularly 
with hyperextension of the metatarsophalangeal joint.  The 
examiner commented that the veteran's symptoms are consistent 
with a generalized process of some type of 
spondyloarthropathy, such as Crohn's disease with associated 
sacroiliitis.  The pain on the plantar aspect of both feet is 
noted as consistent with plantar fasciitis, secondary to 
congenital flat feet, or also associated with a 
spondyloarthropathy.  The examiner further stated that both 
issues were either present or dealt with during the veteran's 
period of active service.  It is unclear as to exactly what 
the examiner meant by this last statement and the Board finds 
that clarification is necessary.  

On VA examination, dated on May 7, 2003, the examiner 
assessed the veteran with bilateral congenital pes planus.  
While the examiner noted that the veteran's pes planus was 
congenital (i.e. present at birth), there is no opinion 
offered with regard to whether pes planus was aggravated 
during the veteran's period of service or whether pes planus 
is now aggravated by any service-connected disability.  
Further, the report does not indicate that the examiner 
reviewed the claims file in conjunction with the examination.  

The veteran's complaints of flat feet and fallen arches have 
been assessed as plantar fasciitis and congenital bilateral 
pes planus.  Plantar fasciitis and pes planus are similar 
conditions that impair the foot.  Further, bilateral pes 
planus is noted in the veteran's service medical records on 
enlistment examination and on discharge examination.  
Therefore, the Board finds that a definitive diagnosis of the 
veteran's current complaints of flat feet and fallen arches 
is necessary to fairly decide the veteran's claim, as well as 
an opinion that pertains to aggravation of a pre-existing 
disability and entitlement to service connection on a 
secondary basis, especially since plantar fasciitis has been 
linked to a generalized process of some type of 
spondyloarthropathy.  

Considering the veteran's claim in light of the evidence of 
record and the required evidence that is necessary to 
establish entitlement to service connection for flat feet and 
fallen arches, the Board finds that the RO should schedule 
the veteran for VA examination to first obtain a definitive 
diagnosis of the veteran's complaints of flat feet and fallen 
arches.  The examining physician should review the entire 
claims file, to include the service medical records that show 
documentation of bilateral pes planus.  

If the veteran's complaints of flat feet and fallen arches 
are medically determined to be congenital pes planus, then an 
opinion as to whether the current condition was aggravated 
during his period of service is necessary, as well as an 
opinion as to whether a service-connected disability 
currently aggravates the diagnosis associated with the 
current complaints of flat feet and fallen arches.  

In the event that the veteran's complaints of flat feet and 
fallen arches are diagnosed as plantar fasciitis, the RO must 
ask the examiner to render an opinion as to whether the 
complaints of flat feet and fallen arches (plantar fasciitis) 
are proximately due to or aggravated by a service-connected 
disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
that treated him for complaints of flat 
feet and fallen arches.  After securing 
the necessary release(s), the RO should 
obtain copies of those records, which are 
not already associated with the claims 
file, and have them associated with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran should be notified of 
unsuccessful efforts in this regard, so 
that he is provided the opportunity to 
obtain and submit those records for VA 
review.  

3.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA examination for the purpose of 
determining the etiology of the veteran's 
complaints of flat feet and fallen 
arches.  The veteran's entire claims 
file, to include the service medical 
records and a copy of this REMAND, must 
be made available for review by the 
examining physician.  A notation to the 
effect that this record review took place 
should be included in the physician's 
report.  All appropriate tests and 
studies are to be performed, and if 
appropriate, X-rays should be taken.  All 
medical findings are to be reported in 
detail.  

Following the examination of the veteran 
and review of the record, the physician 
should clearly state the medical 
diagnosis for the veteran's complaints of 
flat feet and fallen arches.  The 
physician must offer an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the diagnosis 
associated with flat feet and fallen 
arches was aggravated during the 
veteran's period of service.  

The physician should also render an 
opinion as to whether the diagnosis 
associated with flat feet and fallen 
arches is proximately due to, or 
aggravated by a service-connected 
disability, to include Crohn's disease 
and ankylosing spondylitis of the lumbar 
spine with sacroiliitis and fracture of 
L3.  

If the medical examination findings 
demonstrate that the diagnosis associated 
with the veteran's complaints of flat 
feet and fallen arches is aggravated by a 
service-connected disability, the 
physician should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  A complete 
rationale for any opinion(s) rendered 
should be included in the physician's 
report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claim.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2005), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  The RO should readjudicate the 
claims, and if the benefits sought on 
appeal remain denied, the veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  The 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


